DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 4/26/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to in the International Search Report and Written Opinion from PCT/US2020/041429 has not been considered because a copy of this literature has not been received.

Claim Objections
Claims 1-10 and 12-20 are objected to because of the following informalities:  
In claim 1, there is lack of antecedent basis in the claim for “the output” in line 9.
In claim 4, it is not clear if the diode, as recited in line 2, is referring to the diode recited in line 2 of base claim 1.
In claim 6, --a-- should be added before “variable” in line 1.
In claim 8, “wherein the” should be changed to --wherein a-- in line 2.
In claim 10, it is not clear if the output, as recited in line 2, is referring to the output recited in line 9 of base claim 1.
In claims 12 and 13, --,-- should be added after “11” and “12.”
In claim 13, there is lack of antecedent basis in the claim for “the output” in line 2.
In claim 15, it is not clear if the output, as recited in line 2, is referring to the output recited in line 2 of intervening claim 13.
In claim 16, there is lack of antecedent basis in the claim for “the output” in line 13.
In claim 19, it is not clear if the diode, as recited in line 2, is referring to the diode recited in line 6 of base claim 16.
Claims 2, 3, 5, 7, 9, 14, 17, 18, and 20 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,461,912 to Kumar in view of U.S. Patent Application Publication 2016/0290875 to Vaiana et al [hereinafter Vaiana].
Referring to claim 1, Kumar discloses an apparatus (figure 3; column 3, lines 14-19, 23-25, 52-54, 60-67) comprising: 
a diode (D1);
a first capacitor (Clin) coupled to the diode (D1); 
a second capacitor (Cf); 
at least five switchable transistors, two or more (in 10) of which are to charge the first (Clin) and second (Cf) capacitors, and to discharge the first and second capacitors (column 3, lines 52-54, 60-67); 
an amplifier (OA1) to compare voltages on the first and second capacitors, wherein the amplifier (OA1) is coupled to at least one of the first (Clin) or second (Cf) capacitors; and 
a circuitry (S3) coupled to the output of the amplifier (OA1) to adjust a voltage of a terminal of the first capacitor (Clin) (column 3, lines 60-67).
Kumar does not explicitly disclose the structure of the diode, thereby being silent as to the diode comprising a p-n junction between a silicon substrate and a well.
However, Vaiana discloses a circuit having a diode (3) (figure 8) comprising a p-n junction between a silicon substrate (50) and a well (51) in order to provide a temperature sensing diode for the circuit (paragraph 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the diode of Kumar so that it comprises a p-n junction between a silicon substrate and a well, as suggested by Vaiana, in order to provide a temperature sensing diode for the apparatus.

 Referring to claim 2, Kumar in view of Vaiana disclose an apparatus having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Kumar further discloses (figure 3) that the at least five switchable transistors comprises a first transistor (N1) controllable by a first signal (S1), wherein the first transistor (N1) is coupled to the amplifier (IA1) and the first capacitor (Clin); and a second transistor (P1) controllable by the first signal (S1), wherein the second transistor (P1) is coupled to the amplifier (OA1) and the second capacitor (Cf).

Referring to claim 10, Kumar in view of Vaiana disclose an apparatus having all of the limitations of claim 10, as stated above with respect to claim 1, wherein Kumar further discloses the circuitry (S3) being to adjust a scaling factor applied to a voltage of the second capacitor (f) according to an output of the amplifier (OA1) (column 3, line 60-column 4, line 1).

Referring to claim 11, Kumar discloses an apparatus (figure 3; column 3, lines 14-19, 23-25, 52-54, 60-67) comprising: 
a diode (D1);
a first capacitive device (Clin) coupled to the diode (D1); 
a second capacitive device (Cf); 
at least five switchable transistors, two or more (in 10) of which are to charge the first (Clin) and second (Cf) capacitive devices, and to discharge the first and second capacitive devices (column 3, lines 52-54, 60-67).
Kumar does not explicitly disclose the structure of the diode, thereby being silent as to the diode comprising a p-n junction between a silicon substrate and a well.
However, Vaiana discloses a circuit having a diode (3) (figure 8) comprising a p-n junction between a silicon substrate (50) and a well (51) in order to provide a temperature sensing diode for the circuit (paragraph 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the diode of Kumar so that it comprises a p-n junction between a silicon substrate and a well, as suggested by Vaiana, in order to provide a temperature sensing diode for the apparatus.

Referring to claim 12, Kumar in view of Vaiana disclose an apparatus having all of the limitations of claim 12, as stated above with respect to claim 11, wherein Kumar further discloses comparator circuitry (OA1) to compare voltages on the first and second capacitive devices, wherein the comparator circuitry (OA1) is coupled to at least one of the first (Clin) or second (Cf) capacitive devices.

Claims 16, 17, and 19 are rejected under Kumar in view of Vaiana and U.S. Patent Application Publication 2016/0224146 to Malevsky.
Referring to claim 16, Kumar discloses an apparatus (figure 3; column 3, lines 14-19, 23-25, 52-54, 60-67) comprising: 
a diode (D1);
a first capacitor (Clin) coupled to the diode (D1); 
a second capacitor (Cf); 
at least five switchable transistors, two or more (in 10) of which are to charge the first (Clin) and second (Cf) capacitors, and to discharge the first and second capacitors (column 3, lines 52-54, 60-67); 
a comparator (OA1) to compare voltages on the first and second capacitors, wherein the comparator (OA1) is coupled to at least one of the first (Clin) or second (Cf) capacitors; and 
a circuitry (S3) coupled to the output of the comparator (OA1) to adjust a voltage of a terminal of the first capacitor (Clin) (column 3, lines 60-67).
Kumar does not explicitly disclose the structure of the diode, thereby being silent as to the diode comprising a p-n junction between a silicon substrate and a well; and does not disclose a memory; a processor coupled to the memory; and a wireless interface to allow the processor to communicate with another device, wherein the processor includes the apparatus.
However, Vaiana discloses a circuit having a diode (3) (figure 8) comprising a p-n junction between a silicon substrate (50) and a well (51) in order to provide a temperature sensing diode for the circuit (paragraph 68).
Furthermore, Malevsky discloses a system (figure 8) comprising a memory (1660); a processor (1610) coupled to the memory; and a wireless interface (1674) to allow the processor to communicate with another device (paragraphs 62, 64, 73, 76), wherein the processor includes a diode, capacitor, and transistor circuitry (figure 2) for providing an output from the circuitry to a remote location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the diode of Kumar so that it comprises a p-n junction between a silicon substrate and a well, as suggested by Vaiana, in order to provide a temperature sensing diode for the apparatus.
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kumar with a system comprising a memory; a processor coupled to the memory; and a wireless interface to allow the processor to communicate with another device, wherein the processor includes the apparatus, as suggested by Malevsky, in order to provide an output from the apparatus to a remote location.

 Referring to claim 17, Kumar in view of Vaiana disclose and Malevsky disclose a system having all of the limitations of claim 17, as stated above with respect to claim 16, wherein Kumar further discloses (figure 3) that the at least five switchable transistors comprises a first transistor (N1) controllable by a first signal (S1), wherein the first transistor (N1) is coupled to the amplifier (IA1) and the first capacitor (Clin); and a second transistor (P1) controllable by the first signal (S1), wherein the second transistor (P1) is coupled to the amplifier (OA1) and the second capacitor (Cf).

Referring to claim 19, Kumar in view of Vaiana and Malevsky disclose a system having all of the limitations of claim 19, as stated above with respect to claim 17, wherein Kumar further discloses that the at least five switchable transistors comprise a fifth transistor (N2) coupled in parallel to a diode (D1), wherein the fifth transistor is controllable by a fourth signal (S5) (figure 3).

Allowable Subject Matter
Claims 3-9, 13-15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An apparatus, wherein the at least five switchable transistors comprise a fourth transistor coupled to the second capacitor, wherein the fourth transistor is controllable by a third signal (claim 3); wherein a second terminal of the first capacitor is coupled to the diode and to the second capacitor (claim 7); and wherein the circuitry comprises a successive approximation register (claim 9).
An apparatus comprising a successive approximation register circuitry coupled to the output of the comparator circuitry to adjust a voltage of a terminal of the first capacitive device (claim 13).
A system, wherein the at least five switchable transistors comprise a fourth transistor coupled to the second capacitor, wherein the fourth transistor is controllable by a third signal (claim 18).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure for disclosing a circuit using a diode/p-n junction and capacitors, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/3/22